                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Glen Strickland, Jr., #273860            )       Civil Action No. 9:18-104-BHH
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )
                                         )                ORDER AND OPINION
Sgt. M. Blackwell, Sgt. Gaston, Ofc.     )
Tapp, Sgt. Marcus Russell, Unknown       )
Named Kershaw Sgt., Sgt. Williams, Ofc. )
Rollins, Ofc. Baskins, Ofc. Anderson,    )
Ofc. Robinson, Ofc. Courtney, Sgt.       )
Mungo, Sgt. Mackey, Sgt. Beloe, Sgt.     )
Trusdale, Ofc. Blackeney, Lt. Davis, and )
Ofc. Clifton D. Poteate,                 )
                                         )
                            Defendants.  )
________________________________ )

      Glen Strickland, Jr. (“Plaintiff”), proceeding pro se, brought this civil action pursuant

to 42 U.S.C § 1983. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Rule 73.02 for the District of South Carolina, this matter was referred to United States

Magistrate Judge Bristow Marchant, for pretrial handling. The matter is now before this

Court for review of the Report and Recommendation (“Report”) issued by the Magistrate

Judge on February 13, 2019. (ECF No. 66.) In his Report, the Magistrate Judge

recommends that the Court dismiss Defendants Sgt. Williams, Ofc. Robinson, Ofc.

Courtney, Sgt. Mackey, Sgt. Beloe, Sgt. Trusdale, Lt. Davis and Ofc. Poteate as party

defendants in this matter. Additionally, the Magistrate Judge recommends that the “food

flap” claim be dismissed as a claim in this lawsuit because it only involved Ofc. Poteate.

Objections to the Report were due by March 4, 2019. No objections were filed.

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must “only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no error. Accordingly, the Court ACCEPTS and

incorporates the Report (ECF No. 266) by reference into this Order.

       It is therefore ORDERED that the complaint in this action is dismissed without

prejudice and without issuance and service of process as to Defendants Sgt. Williams, Ofc.

Robinson, Ofc. Courtney, Sgt. Mackey, Sgt. Beloe, Sgt. Trusdale, Lt. Davis and Ofc.

Poteate. Only Defendants Sgt. Blackwell, Sgt. Gaston, Ofc. Tapp, Sgt. Russell, Unknown

Named Kershaw Sgt., Ofc. Rollins, Ofc. Baskins, Ofc. Anderson, Sgt. Mungo, and Ofc.

Blackeney remain. This matter is returned to the Magistrate Judge for further pretrial

proceedings. It is further ORDERED that that the “food flap” claim is dismissed as a claim

in this lawsuit.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge



                                               2
April 24, 2019
Charleston, South Carolina


                                         *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           3
